DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision: R-10.2019, which was released in June 2020.
Status of the Claims
In the Reply filed 26 May 2022, Applicant amended claims 1-3 and added three new claims, i.e., claims 4-6.  Claims 1-6 are pending.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given on 31 May 2022 by Adam D. Sussman (Reg. No. 70,506) at the conclusion of the examiner-initiated telephone interview.  This examiner’s amendment, which affects claim 4 only, is as follows:
Claim 4 (canceled)
Examiner’s Statement of Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:  
Applicant’s amendment to claim 3 overcomes the rejection under 35 U.S.C. 112(b) set forth in the previous Office action (08 December 2021).  
Applicant’s narrowing amendment to claim 1 overcomes all rejections under 35 U.S.C. 102 and 35 U.S.C. 103 set forth in the previous Office action.  The examiner notes that none of the references applied in the previous Office action teaches or suggests the following limitation, which is now a required element of claim 1: “wherein a mass:mass ratio of the loquat seed extract to the bayberry seed extract is from 1:3 to 1:5.”  The examiner is mindful that “impermissible hindsight must be avoided and the legal conclusion must be reached on the basis of the facts gleaned from the prior art.”  MPEP § 2142; see also MPEP § 2141.02(I) (“In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious.” (emphasis in original)).  
An updated search of the relevant art revealed no prior art reference, or combination of prior art references, that would have adequately supported a prior art rejection under either 35 U.S.C. 102 or 35 U.S.C. 103.  Additional references considered for this purpose include those listed on the PTO-892 that accompanies this Notice of Allowance.
Therefore, claims 1-3, 5, and 6 are allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:00 am – 6:00 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
02 June 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611